COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                              §
CRUZ ELENA GUERRA,                                            No. 08-16-00302-CV
                                              §
                         APPELLANT                              Appeal from the
                                              §
V.                                                            210th District Court
                                              §
OSCAR R. QUEZADA, M.D. AND                                  of El Paso County, Texas
EL PASO HEALTHCARE SYSTEM,                    §
LTD. D/B/A DEL SOL MEDICAL                                   (TC# 2014-DCV1504)
CENTER,                                       §

                          APPELLEES           §

                                MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss the appeal. See TEX.R.APP.P.

42.1(a)(1). Appellees have not filed any response or objection to the motion. We grant the

motion and dismiss the appeal.      Costs of the appeal are taxed against Appellant.     See

TEX.R.APP.P. 42.1(d).



January 27, 2017
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.